Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 2 in the reply filed on 5/23/2022 is acknowledged.

Claims 9 and 17 are drawn to a non elected species and is not understood to be generic to the elected species 2.  Note the claim 9 recites “ each successively positioned electrical circuit has a larger transistor than a previously placed electrical circuit” (Note: Claim 17 recites similar language).
	This feature is only disclosed relative to figures 6 and 7 which were identified as species 4 and 5 respectively.  As such, claims 9 and 17 are additionally withdrawn.


Allowable Subject Matter
Claims 5, 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Hack (US 20190311256 A1).

Regarding claim 1, Hack discloses a structure comprising a plurality of photodetectors and electrical circuitry that converts photocurrent generated from the photodetectors into electrical current and then sums up the electrical current to mimic neural functionality  (Hack Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack in view of Carolan et al. (US 20170351293 A1).

Regarding claims 2 and 12, Hack discloses a structure of claim 1, is silent upon wherein the mimicking of neural transfer functionality is specifically a Sigmoid or Rectified Linear Unit (ReLU) output.  Hack merely states the functionality is non-linear which in the art would be understood to be Sigmoid or ReLU functionality.  
Carolan et al. teaches a similar optical neuro network.  When converting optical neuro network signals to electrical signals, either Sigmoid or ReLU functionality may be used.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the functionality of Hack with functionality as taught by Carolan et al., since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack in view of Carolan et al. in view of Pezeshki et al. (US 20210208337 A1).

Regarding claims 3 and 13, Hack in view of Carolan discloses a structure of claim 1, further comprising a waveguide structure.  Both Hack and Carolan are however silent upon waveguide structures in neuro networks.  
As taught in Pezeshki et al. neuronetworks that include waveguides, may have wave guides having branched layouts, where waveguides comprise a plurality of branches of different lengths and each of the branches, at is end, includes a respective photodetector (See Pezeshki ¶53 and Fig. 9).
[0053] Once the light is in the waveguide, many optical functions may be performed optically rather than electrically, and this may have numerous advantages. For example, the function of a splitter is often difficult to do in the electrical domain, as impedance discontinuities, splitting ratios, time delays, and cross-talk to other lines can be problematic. A microLED can be coupled to a waveguide followed by an optical splitter used to connect to multiple detectors. These splitters can use star couplers or other structures. FIG. 9 shows a microLED-based TX coupled to a waveguide, with a splitter to multiple RXs. In FIG. 9 an electrical connection 913 is coupled to a microLED driver 912. The microLED driver drives a microLED 911 in a waveguide 915. A fraction of the optical power can be split off the main waveguide by an optical tap and sent to an Rx. Multiple taps/RXs can be cascaded to implement a tapped bus. In FIG. 9, a plurality of taps are shown, with each tap terminating in a photodetector 919a-d, coupled to a transimpedance amplifier 922a-d, in turn coupled to an electrical connection 924a-d. Alternatively, a single 1-to-N optical splitter can be used to connect one TX to multiple RXs. In some embodiments the multiple RXs are for multiple logical units, for example as may be found in AI/Machine learning/neural networking applications. In some embodiments the multiple RXs are for multiple multiplication units, for example used for matrix multiplication, in which each number may be multiplied by N other numbers and the results summed. By having the splitter in the optical domain, the same signal can be accurately sent to multiple receivers. This can also work in the analog domain, where optical signals are divided, subtracted, or in reverse, two signals can be added. Optical splitters can be very accurate and split into tens, hundreds, or thousands of waveguides, maintaining signal integrity through the splits.


    PNG
    media_image1.png
    391
    592
    media_image1.png
    Greyscale

As demonstrated disclosed and demonstrated in Pezeshki ¶53 and Fig. 9, neuro network circuits including waveguides were known to have branched structures, where each branch may have a longer over all length as shown in the figure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the waveguide structure of Hack and Carolan with waveguide structure as taught by Pezeshki, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 4, Hack in view of Carolan in view of Pezeshki discloses a structure of claim 1, further comprising a waveguide structure and the plurality of photodetectors are arranged along its length (Hack ¶77, Carolan fig. 1, Pezeshki fig. 9)

Regarding claim 14, Hack in view of Carolan in view of Pezeshki discloses a structure of claim 12, wherein [each of the] the photodetectors are arranged along a length of the waveguide structure (Hack ¶77, Carolan fig. 1, Pezeshki fig. 9)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/6/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822